UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7161



CHARLES EDWARD EBRON,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director, V.D.O.C.,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-653-3)


Submitted:   December 9, 2004          Decided:     December 15, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Edward Ebron, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Charles Edward Ebron, a Virginia prisoner, seeks to

appeal the magistrate judge’s order dismissing as untimely his

petition filed under 28 U.S.C. § 2254 (2000).*                   An appeal may not

be taken from the final order in a habeas corpus proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue        absent   “a    substantial    showing    of   the   denial       of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).               We have independently reviewed

the record and conclude that Ebron has not made the requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.               We dispense with oral argument because the

facts       and    legal    contentions    are   adequately      presented     in    the

materials         before    the    court   and   argument    would     not    aid    the

decisional process.



                                                                             DISMISSED



        *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (2000).